Citation Nr: 0815338	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-05 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Mary L. Pendergrass


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from October 1983 to December 
1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Montgomery, Alabama, which, in pertinent part, 
denied the above claim.

The Board notes that in February 2006, the veteran had 
perfected an appeal as to the issues of entitlement to 
service connection for a left knee injury and for a left 
little finger injury.  However, during the pendency of the 
appeal, by rating action dated in July 2007, the RO granted 
these claims.  As the veteran has been awarded a complete 
grant of the benefits sought on appeal, these issues are no 
longer before the Board.

In April 2008, the veteran had been scheduled to appear at a 
personal hearing over which a Veterans Law Judge would have 
presided while at the RO, however, the veteran failed to 
appear as scheduled.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2007).

The veteran asserts that he has a 20 year history of low back 
pain since injuring his lumbar spine in 1984 while in 
service.  However, in addition to his specific contention, 
the record also suggests consideration of an alternative 
theory of entitlement to service-connected compensation 
benefits - that the claimant had a pre-existing back disorder 
which may have been aggravated by his period of active 
service.  The Board is obligated to liberally review the 
claim with a view towards ascertaining whether appropriate 
development and a grant of service connection may be rendered 
as to both theories of entitlement.  See, e.g., Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994) (Both for the general proposition 
that in claims involving presumptive service connection, the 
Board must also examine the evidence of record to ascertain 
if there is any other basis upon which to develop or grant 
the claim, including direct service connection), see Bingham 
v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. 
Nicholson, 20 Vet. App. 307, 312-313 (2006).

The veteran's August 1983 enlistment report of medical 
examination shows that at the time of his entrance into 
service, X-rays revealed minimal scoliosis, which was not 
considered disabling.  Service medical records dated in 
January 1984 show that the veteran reported a one week 
history of back pain.  He indicated that he had been pulling 
150 pounds of pressure, heard a snap, and felt a tingling 
sensation go up his back.  He added that since then, work 
involving heavy lifting resulted in increasing pain to his 
back.  The assessment was muscle pain.  X-rays of the 
thoracic spine revealed a right convex scoliosis with apex at 
T6-7, but no other abnormalities.  X-rays of the lumbar spine 
showed no bony abnormalities.  A service medical record dated 
in February 1984 shows continued reported low back pain.  The 
assessment was functional low back pain.

The veteran underwent a VA orthopedic examination in June 
2007 that included examination of the back.  The veteran 
reported to the examiner that in 1984 he injured his back 
between the shoulder blades.  He described daily moderate 
pain, stiffness, and fatigue.  Imaging studies of the 
thoracic spine revealed dextroscoliosis of the spine.  
Studies of the lumbosacral spine revealed no evidence of 
compression fractures or spondylolisthesis.  The impression 
was normal lumbosacral series.  The overall diagnosis for the 
June 2007 VA examination was "[b]ack condition with 
dextroscoliosis of the spine."  The examiner, however, did 
not provide an opinion as to whether the veteran's currently 
reported back disorder was either manifested directly as a 
result of service or was the manifestation of an aggravation 
of a pre-existing back disorder.  Assistance by VA includes 
obtaining a medical opinion when such an opinion is necessary 
to make a decision on a claim. 38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2007).  When 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).

In light of the foregoing, the Board finds that a records 
review is in order to address whether the veteran currently 
has a back disorder which was either manifested directly as a 
result of service, or whether it is a manifestation of the 
aggravation of a disability which existed prior to his 
entrance into service.  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2007) [medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will make arrangements to 
obtain an addendum to the June 2006 VA 
examination report.  The claims file and a 
copy of this Remand must be made available 
to the reviewing examiner, and the 
examiner should indicate in the addendum 
report that the claims file was reviewed.  
The need for further clinical examination 
or testing of the veteran is left to the 
discretion of the reviewing examiner.

Following a review of the claims file, the 
reviewing examiner (preferably the 
original examiner) is requested to address 
the issue of the approximate date of onset 
and etiology of any currently diagnosed 
back disorder, including any relationship 
with the veteran's period of service, in 
light of the January 1984 treatment for a 
reported back injury.

The examiner is specifically requested to 
address whether the veteran has a back 
disorder, and if so, the diagnosis or 
diagnoses should be stated.

If the examiner determines that the 
veteran has developed any back disorder, 
the examiner must state whether any such 
disorder had its onset during the 
veteran's period of active service, or was 
caused by any incident that occurred 
during such active service.

The examiner should also set forth whether 
any back disorder identified during the 
veteran's period of active service existed 
prior to his entrance into active service.  
If so, the approximate date of onset of 
any such disability should be established.  
It should be indicated whether any 
identified pre-existing disorder was 
congenital in nature or whether it is 
considered a developmental defect.

If a back disorder is found to have pre-
existed the veteran's period of active 
service, the examiner should opine as to 
whether any such disorder increased in 
severity during such period of active 
service.  In answering this question, the 
examiner should specify whether the 
veteran sustained temporary or 
intermittent symptoms resulting from 
service; or whether there was a permanent 
worsening of the underlying pathology of 
any such condition due to or during 
service, resulting in any current 
disability.  It should also be indicated 
that if any back disorder increased in 
severity during service, whether that 
increase was due to the natural 
progression of the disease.

The examiner should set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record, in a legible report.  A 
complete rationale should be given for all 
opinions and should be based on 
examination findings, historical records, 
and medical principles.

2.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, it should be 
undertaken prior to further claim 
adjudication.

3.  The RO/AMC will then readjudicate the 
veteran's claim, to include consideration 
of any additional evidence obtained as a 
result of this Remand.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure. The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



